Opinion by
Judge Pryor:
The relation of attorney and client between appellant and Hallett ceased to exist ait the death of the latter, and the trust arising from the employment and. the collection of the money also terminated. The failure of the appellant to sue, within five years and six months, his-personal representative made 'the statute a successful defense to the appellant's claim, and there is no proof bringing the case within any of the exceptions of the law preventing the statute from running. The reply was improperly filed to this plea of limitation. Such pleading is only permitted when there is a counterclaim or set-off by the defendant in his answer. 5Bush 558. Judgment of the court below is affirmed.